DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, recites an information processing apparatus that configures to compute the energy change value for each state transition and output flag values and indexes values corresponding to the state transitions.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites compute, when a state transition occurs in response to changing of one values of the plurality of state variables, an energy change for each state transition based on a weight value selected based on an updated index value; determine a first offset value based on a plurality of the energy change values such that at least one of the state transition is allowed, and obtain a plurality of first evaluation values by adding the first offset value to the plurality of energy change values; determine a plurality of first flag values based on result of comparing the plurality of first evaluation values with a threshold that is determined based on a random number value and a temperature value indicating a temperature; calculate a first count value by counting the number of first flag values indicating allowance of the state transition among the plurality of first flag values. Such limitations, for example, compute energy change, determine a first offset value, obtain a plurality of first evaluation values, calculate a first count value cover mathematical calculations, relationship, and/or formula and such limitation as determine a plurality of first flag values based on result of comparing values covers mental processes. Therefore, the claim include limitations that fall within the “Mathematical Concepts / Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception does not integrated into a practical application. The claim recites the additional elements an apparatus comprising a memory and a processor coupled to a memory. However, these elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data such as holding values and computing values. Such elements fail to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element. 
The claim additionally recites hold values of a plurality of state variables and outputs, every certain number of trials, the values of the plurality of state variables; output a plurality of first evaluation values; output a plurality of first flag values each indicating whether or not to allow the corresponding state transition; output, every certain number of trials, a first count value; output, as the update index value, an index value corresponding to one of the state transitions.  However, such limitations are recited at a high level of generality (i.e. as a general means of holding/storing data for performing the abstract idea, and output the calculated result), such limitations are considered as insignificant extra solution. Thus, fails to impose a meaningful limit on the claim invention, and amount to no more than mere instructions to apply the exception using the generic element. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The holding/storing values of a plurality of state variables and outputting the computed values are considered to be extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicates that mere receiving or transmitting data over a network, and section (iv), indicates that storing and retrieving information in memory are well-understood, routing, conventional function when it is claimed in a merely generic manner. Thus claim 1 is not patent-eligible under 35 U.S.C. 101.

Regarding claim 8, recites a method claim that is corresponding to the apparatus claim 1. Thus, it is rejected for the same analysis as in claim 1.

Regarding claim 2-7, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above, the claims are dependent on claim 1, and further recite limitations that are abstract mathematical concept/mental processes without reciting any additional elements sufficient to amount to significantly more than the judicial exception. Thus, claims 2-7 are not patent-eligible under 35 U.S.C. 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takatsu – US 20180107172
                
                    ∆
                    y
                
            , and calculate the first evaluation values by adding the offset value to the plurality of energy change as explained in [0066] and figure 1. In addition, Takatsu also teaches the determining of first flag value based on the result of comparing the first evaluation values with a threshold that is determined based on a random number value and a temperature value indicating a temperature (see figure 1), and output, as the update index value, an index value corresponding to one of the state transition (see figure 13, transition number N and propriety f is looped back into the state holding section). However Takatsu does not obtain a first count value by counting the number of first flag values indicating allowance of the state transition among the plurality of first flag values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                            	(571)272-2764

/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182